Citation Nr: 9915176	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-25 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1973 to 
March 1981 and from May 1983 to April 1995. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the benefit sought.  

Where a review of all documents and any oral testimony 
reasonably reveals that the claimant is seeking a particular 
benefit, the Board is required to adjudicate the issue of the 
claimant's entitlement to such a benefit or, if appropriate, 
to return the issue to the RO for development and 
adjudication of the issue.  Suttmann v. Brown, 5 Vet. App. 
127, 132 (1993).  The issue of entitlement to eustachian tube 
dysfunction has not been developed for appellate review and 
is not inextricably intertwined with the issue on appeal.  
Holland v. Brown, 6 Vet. App. 443, 446 (1994).  The Board 
refers the issue of entitlement to service connection for 
eustachian tube dysfunction to the RO for appropriate action.

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDINGS OF FACT

1. Sufficient relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the RO.

2. Post-service medical evidence fails to show that the 
veteran has a current hearing loss disability for VA 
compensation purposes.


CONCLUSION OF LAW

The veteran's claim for service connection for hearing loss 
is not well-grounded.  38 U.S.C.A.  5107(a) (West 1991 & 
Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The veteran contends that his onset of bilateral hearing loss 
and tinnitus was incurred while on active duty.  He asserts 
that he was exposed to hazardous noise generated by jet 
engines and hazardous noise producing related equipment in 
his occupational specialty as an aviation structural mechanic 
hydraulics.  

As a preliminary matter, the Board notes that the veteran is 
service connected for tinnitus, and assigned a 10 percent 
disability evaluation effective March 1997.  The Board notes 
that the veteran has been assigned the maximum compensable 
evaluation for tinnitus.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim for service 
connection.  38 U.S.C.A. § 5107(a).  If he has not presented 
a well-grounded claim, then his appeal on that issue must 
fail and there is no duty to assist him further in the 
development of his claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1992).

Case law provides that although a claim need not be 
conclusive to be well-grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Chelte v. Brown, 10 Vet. App. 268, 
270 (1997); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
It has also been determined that a well-grounded claim 
requires (1) medical evidence of a current disability, (2) 
lay or medical evidence of a disease or injury in service, 
and (3) medical evidence of a link between the current 
disability and the in-service injury or disease.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  For the purpose of determining 
whether a claim is well-grounded, the credibility of the 
evidence in support of the claim must be presumed.  Robinette 
v. Brown, 8 Vet. App. 69, 75 (1995).  As will be explained 
below, the Board finds that the veteran's claim of service 
connection for hearing loss is not well-grounded.

The determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385 
(1998), which states that hearing loss will be considered to 
be a disability when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

Service medical records for the period of February 1973 to 
March 1981, the veteran's first period of service, reflect a 
baseline audiological examination with pure tone thresholds, 
in decibels, as follows: 

Jan. 1973


HERTZ


Enlistmen
t
500
1000
2000
3000
4000
RIGHT
15
5
0
5
0
LEFT
25
20
10
15
15

On separation in March 1981, the audiological examination 
reflected pure tone thresholds, in decibels, as follows:

March 
1981


HERTZ


Separatio
n
500
1000
2000
3000
4000
RIGHT
5
10
0
0
5
LEFT
15
15
5
0
10

The service medical records for the second period of service 
from May 1983 to April 1995 reflect multiple audiological 
examinations, treatment for sinusitis, eustachian tube 
dysfunction, and some hearing loss.  On enlistment in 
February 1983, the audiological testing revealed pure tone 
thresholds, in decibels, were as follows:

Feb. 1983


HERTZ


Enlistmen
t
500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
5
5
5
5
5

April 
1987


HERTZ


Serial
500
1000
2000
3000
4000
RIGHT
5
10
15
10
15
LEFT
50
25
10
20
15

A February 1989 emergency room evaluation reflects that the 
veteran's ears were clear and within normal limits.  
Thereafter, the veteran was evaluated for vasomotor rhinitis 
and a sensation of fullness in the left ear.  The veteran had 
failed an audiogram.  In May 1989, the veteran complained of 
left ear clogging sensation.  The examiner's impression 
included eustachian tube dysfunction with serous otitis, left 
ear, and allergic rhinitis.  In July 1989, the right ear was 
evaluated as normal with normal movement and the left ear had 
sluggish movement.  The assessment was left ear hearing loss, 
"?" associated with serous otitis now resolving and 
vasomotor rhinitis.  A March 1990 Report of Occupational 
Health Medical History and Physical Examination reflects that 
the veteran had hayfever and that he denied ear infections or 
perforations.  A November 1991 medical entry reflects that 
the ears were within normal limits.  A November 1992 entry 
service medical record reflects that the right eardrum was 
retracted with excess mucus in the oropharynx and no other 
findings.  The assessment was possible ear infection/head 
cold.  An August 1994 hearing conservation data sheet 
reflects pure tone thresholds, in decibels, as follows:

Aug. 1994


HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
10
15
LEFT
30
20
20
25
30

In September 1994, an audiological examination reflected that 
speech recognition was 100 percent in both ears, that hearing 
in the right ear was within normal limits, and that there was 
a mild low frequency conductive hearing loss in the left ear 
with excellent discrimination.  An undated hearing 
conservation questionnaire reflects, in pertinent part, cold 
or sinus problems and history of noise exposure.  A September 
1994 examination by an otolaryngologist for pyogenic 
granuloma of the left nare reflects that there was a mild 
conductive hearing loss on the left that was likely middle 
ear eustachian tube dysfunction.  A December 1994 
audiological examination revealed that the right ear hearing 
was essentially within normal limits and that there was a 
mild low frequency conductive hearing loss on the left with 
excellent speech discrimination in both ears.  There was no 
change since the previous evaluation.  In January 1995 on the 
separation report of medical history, the veteran denied 
having or ever having had ear, nose, or throat trouble, and 
claimed hearing loss.  On the authorized audiological 
evaluation completed for separation in January 1995, pure 
tone thresholds, in decibels, were as follows:

Jan. 1995


HERTZ


Separatio
n
500
1000
2000
3000
4000
RIGHT
10
10
5
10
15
LEFT
30
25
20
15
15

The report of medical examination included in the summary of 
defects and diagnoses "#71 high frequency hearing loss in 
both ears, not considered disabling."  

The January 1996 audiological VA examination reflects that 
hearing loss in the left ear was noted during a hearing 
conservation examination in 1987, that he has a history of 
noise exposure as a jet aircraft mechanic, and that his 
hearing loss has progressively worsened.  On physical 
examination, the tympanic membranes were normal, intact, and 
mobile.  On the authorized audiological evaluation in January 
1996, pure tone thresholds, in decibels, were as follows:

Jan. 1996


HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
10
LEFT
20
25
15
15
15

The average puretone threshold for the right ear was 8; the 
average puretone threshold for the left ear was 17.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and of 98 percent in the left ear.  The 
examiner noted that hearing in both ears was within normal 
limits.  A conductive component, however, was present in the 
left ear as evidenced by air-bone gaps and absent acoustic 
reflexes.  The report of an auditory brainstem response test 
(ABR) conducted in January 1996 reflects that the ABR was 
normal and was consistent with cochlear (sensory) hearing 
loss.  The VA examiner reported that the diagnoses from the 
clinical test included high frequency sensorineural hearing 
loss, left ear; the right ear was normal, and the ABR was 
normal.  His final diagnoses were asymmetric hearing loss and 
needs magnetic resonance imaging.

Outpatient reports from Dr. Lee dated in May 1995 reflect 
that the veteran did not report any complaints related to his 
head, eyes, ears, nose, or throat on the health history 
questionnaire.  

A May 1997 ABR reflects "abnormal ABR, as due to absolute 
latency wave 5 significantly prolonged, left ear versus right 
ear; wave 1-5 interwave latency was longer, left ear versus 
right ear; and very poor wave form morphology and 
repeatability, left ear.  

A magnetic resonance imaging of the brain and internal 
auditory canals dated in June 1997 reflects no sign of 
acoustic neuroma, petrous bone region soft tissue mass, or 
cerebellopontine angle mass.  

Personal testimony from the February 1998 hearing reflects 
that the veteran was constantly exposed to a lot of noise in 
the performance of his duties as an aviation structural 
mechanic hydraulics.  Transcript, hereinafter T., at 2.  He 
complained about hearing loss and ringing in his ears while 
on active duty and was diagnosed as having hearing loss.  T. 
at 2.  The veteran worked the flightlines launching 
helicopters and later operated the hydraulic component tests.  
T. at 2.  He wore double-protection-hearing apparatus that 
included earplugs and "Mickey Mouse stuff."  T. at 2.  The 
veteran wore this protection through out his military career.  
T. at 3.  He believes that he was not protected from all the 
[injurious] frequencies.  T. at 3.  The veteran does not 
remember having ear infections, bleeding from the ears, or 
pain.  T. at 3.  He does recall stuffy ears related to a 
stuffy nose.  T. at 3.  His hearing was evaluated by Dr. 
Cantor at San Pedro Peninsula Hospital in June 1997.  The 
veteran has not been exposed to any loud noises since he 
separated from service.  T. at 4.  

Testimony from the April 1999 travel Board hearing reflects 
that the veteran was provided with annual hearing tests and 
hearing protection while in service.  Transcript, hereinafter 
TB., at 5.  He was evaluated at Balboa Hospital following 
hearing conservation tests which confirmed to him that there 
was something wrong.  TB. at 5-6.  He observed that normal 
testing was done on base for the conservation program, and he 
was referred to the main hospital for further testing.  He 
was not informed after a hearing conservation test that he 
should be removed from aviation for a period of time because 
his test results indicated some form of hearing loss.  TB. at 
6.  He added that he could hear some of the same 
conversations that his mother and wife could.  TB. at 4.  
After separating from service, the veteran had an 
audiological examination at the VA and by a private doctor in 
May 1996.  TB. at 3.  The physicians informed him that he had 
a little bit of hearing loss.  TB. at 4. 

The Board has considered all of the relevant evidence 
regarding the veteran's hearing loss as set forth in the 
preceding section.  While the veteran may have sustained 
noise exposure in-service, the evidence of record, including 
the most recent VA examination, does not show that the 
veteran currently has a hearing loss disability within 
applicable VA standards.  38 C.F.R. § 3.385.  Thus, the 
determinative point in this issue of the case is medical in 
nature, and the evidence required to meet the burden of 
presenting a well-grounded claim includes medical evidence of 
a current disability or a medical opinion linking the alleged 
service incident to a current disorder.  Caluza, at 506; 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu, 
supra.  In the absence of proof of the current existence of 
the claimed disability, there can be no valid claim.  Brock 
v. Brown, 10 Vet. App. 155, 163-64 (1997).  Therefore, the 
claim is not well-grounded and no further duty to assist 
attaches to this claim.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claims of service connection for hearing loss.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).


ORDER

Entitlement to service connection for hearing loss is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

